DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/20/2022 has been entered.

Response to Amendment
This office action is in response to the amendment filed on 07/20/2022.
Claims 1, 5, and 11 are amended.
Claims 1-5, 7-15, and 17-22 are pending in the application. 
Response to Applicant’s Arguments
In the office action dated 04/22/2022 under 35 U.S.C. § 103, claims 1-3, 8, 11-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable by Nixon et al. (US 20170235298 A1, hereinafter Nixon) in view of Horan (US 6347136 B1, hereinafter Horan) and further in view of Baynger et al. (US 20070081794 A1, hereinafter Baynger); claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable by Nixon in view of Horan, Baynger and further in view of FLASHER et al. (US 20190208386 A1, hereinafter Flasher); claims 5-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable by Nixon in view of Horan, Baynger and further in view of Mignet et al. (US 20090070347 A1, hereinafter Mignet); claims 7, 9, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable by Nixon in view of Horan, Baynger and further in view of Arnon et al. (US 6424999 B1, hereinafter Arnon); claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable by Nixon in view of Horan, Baynger and further in view of Maheshwari et al. (US 20170155537 A1, hereinafter Maheshwari); claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable by Nixon in view of Horan, Baynger and further in view of Wendel et al. (US 20160071228 A1, hereinafter Wendel).
	The Applicant argues in the Remarks filed 07/20/2022, starting at the bottom of page 3, that “Horan fails to disclose, or suggest, a "...first storage rate and the second storage rate are based in part on a target resolution for a data stream to be reconstructed using the first portion of data and the second portion of data...””.	The Applicant’s arguments are fully considered.  The Examiner respectfully agrees that Horan does not explicitly disclose the disputed limitations.  However, necessitated by the amendment, Baynger is used to reject the disputed limitations.	The Examiner holds that the combination of Nixon in view of Horan and further in view of Baynger teaches the disputed amended limitations.  Nixon in view of Horan teaches the first storage rate and the second storage rate in col. 8 lines 43-52 of Horan, where a 4 kHz sampling rate is used for recording, and when storage space is reduced, the sampling rate is changed to maximize the remaining free storage space.
	On the other hand, Baynger teaches the requirement for higher quality video stream for a specific incident or event, and a higher quality video stream is required to properly analyze the data about a specific incident or event, which is well-known in the art (see Baynger ¶4).  Baynger furthermore teaches that to archive data at low sampling rate, unless the event requires a higher sample rate in para. 23 of Baynger.  Baynger teaches the first portion and the second portion are combined to produce a high quality reproduction of the complete digital data stream in para. 10 of Baynger.  As a result, Baynger teaches the disputed limitation.	In conclusion, the new combination of Nixon, Horan and Baynger teaches the disputed limitations of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1-3, 5, 8, 11-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable by Nixon et al. (US 20170235298 A1, hereinafter Nixon) in view of Horan (US 6347136 B1, hereinafter Horan) and further in view of Baynger et al. (US 20070081794 A1, hereinafter Baynger).
	Regarding claim 1, Nixon teaches a method, comprising:	identifying a data time interval (Nixon [0136] At a block 915, the big data appliance determines that a set period of time based on the first timestamp portion has elapsed);	identifying data source in which data were stored during the data time interval (Nixon Fig. 1,
    PNG
    media_image1.png
    604
    790
    media_image1.png
    Greyscale
 
[0044] Examples of real-time data that may be cached or collected by provider nodes or devices 110 may include measurement data, configuration data, batch data, event data, maintenance data, and/or continuous data ... [Examiner note: provider nodes or devices 110 corresponds to the data source, the fact that they’re cached or collected indicated that the data was stored]; Nixon [0134] Referring to FIG. 9, the method 900 relates to storing process control data … the big data appliance receives process control data …; Nixon [0135] … for each record, examines the data to identify (1) a respective process variable, (2) a measurement value associated with the respective process variable, and (3) a timestamp including a first timestamp portion and second timestamp portion; Nixon  [0136] At a block 915, the big data appliance determines that a set period of time based on the first timestamp portion has elapsed; Nixon [0137] When the set period of time has elapsed at block 920, the big data appliance identifies at least one statistical parameter from one or more of the plurality of records having a timestamp within the set period of time [Examiner note: the set period of time as the data time interval.  The fact that the data was collected from devices 110 within the time interval discloses that they were selected as the data sources for that time interval. Since the data sources were selected, they were identified and that’s interpreted as the identifying of the devices]), wherein the data are associated with respective timestamps that fall within the data time interval (Nixon [0137] When the set period of time has elapsed at block 920, the big data appliance identifies at least one statistical parameter from one or more of the plurality of records having a timestamp within the set period of time);	reading the data from the data source (Nixon [0134] … At a block 905 of the method 900, the big data appliance receives process control data …; Nixon [0137] When the set period of time has elapsed at block 920, the big data appliance identifies at least one statistical parameter from one or more of the plurality of records having a timestamp within the set period of time. The at least one statistical parameter may be one or more of: a high value of the respective one or more measurement values, a low value of the respective one or more measurement values ...);	processing the data of the data stream (Nixon [0096] FIG. 4 … illustrating the use of appliance request servicers 125 to access the histories data stored at the data storage area 120 of the big data appliance 102. FIG. 4 includes a set of appliance request servicers or services 125a-125e that are each configured to access time-series data 120a and/or metadata 120b per the request of a requesting entity or application, such as a data requester 130a-130c or a data analysis engine 132a-132b; Nixon [0100] A data analysis engine 132 may be an application that performs a computational analysis on at least some of the time-series data points stored in the appliance storage area 120 to generate knowledge or observations. As such, a data analysis engine 132 may generate a new set of data points or observations. The new knowledge, new observations, or new data points may provide a posteriori analysis of aspects of the process plant 10 (e.g., diagnostics or trouble shooting), and/or may provide a priori predictions (e.g., prognostics) corresponding to the process plant 10 [Examiner note: diagnostics of the data as processing the data); and	based on the processing of the data, identifying and resolving a problem relating to an operating environment in which the data was initially generated (Nixon [0100] A data analysis engine 132 may be an application that performs a computational analysis on at least some of the time-series data points stored in the appliance storage area 120 to generate knowledge or observations. As such, a data analysis engine 132 may generate a new set of data points or observations. The new knowledge, new observations, or new data points may provide a posteriori analysis of aspects of the process plant 10 (e.g., diagnostics or trouble shooting), and/or may provide a priori predictions (e.g., prognostics) corresponding to the process plant 10. [Examiner note: diagnostics or trouble shooting as identifying, provide a priori predictions corresponds to a part of a process of resolving a problem that is being diagnosed.  As a result, it corresponds to resolving a problem. Process plant 10 corresponds to the operating environment in which the data was initially generated.). 
	Nixon teaches the limitations of the claimed invention (see discussion above).	However, Nixon does not explicitly teach the following limitations that Horan teaches: the data include a first portion of data having a first resolution corresponding to a first storage rate at which the first portion of data was stored in the data source, and the data include a second portion of data having a second resolution that is less than the first resolution, and the second resolution corresponds to a second storage rate at which the second portion of data was stored in the data source obvious to perform as claimed, means for verify and confirm, 
(Horan col. 8 lines 43-52, a high quality 8 kHz sample rate is used for an outgoing message, a lower quality sample rate (e.g., 4 kHz) is used for incoming messages to increase the amount of recording time available. The incoming messages can also be stored as high quality. However, if the free memory space decreases, the sample rate of the storage array 230 can be adaptively changed to maximize the remaining free storage space. Each new message starts at the beginning of a new row, so that each message can have a different sample rate).

	Therefore, since, the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to, incorporate the teachings of Horan, to store high quality messages (as first resolution having a first rate), and to adaptive or to change and record two, sample rates, lower and higher being quality based sample rates can be adapted to, based on free memory space, and/or setting, into the teaching of Nixon, rendering obvious as claimed, identifying a data source in which data were stored during the data time interval, wherein the data are associated with respective timestamps that fall within the data time interval, and the data include a first portion of data having a first resolution corresponding to a first storage rate at which the first portion of data was stored in the data source, and the data include a second portion of data having a second resolution that is less than the first resolution, and the second resolution corresponds to a second storage rate at which the second portion of data was stored in the data source, and wherein the first portion of data was stored in the data source, prior in time to storage of the second portion of data in the data (such as: outgoing, incoming after).
	One of ordinary skilled would be motivated to do so as incorporating Horan’s teaching would help manage free storage space and allow control of resolution when space is reduced. In addition, both of the references teach features that are directed to analogous art, such as, processing and storing data at different resolutions (Nixon ¶46-¶47, ¶53; Horan col. 8 lines 43-52). This close relation between both of the references highly suggests an expectation of success when combined.
	Nixon in view of Horan teaches the aforementioned limitations of the claimed invention including the first storage rate and the second storage rate (see discussion above and col. 8 lines 43-52 of Horan).
	Nixon in view of Horan does not explicitly disclose the following limitations, which Baynger teaches the storage rate are based in part on a target resolution for a data stream to be reconstructed (Baynger ¶4, can capture data at a lower resolution, or can higher degrees of lossy compression. Both use of a lower resolution and higher lossy degrees of compression result in a reduced quality video stream, which can be problematic if a higher quality video stream is required to properly analyze the data. It is well known, that at most times, only a reduced quality data stream is needed, with a higher quality data stream required only to capture information about a specific incident or event, a number of methods have been used to ensure that data is available when needed, and is available at the required quality; ¶23, any sensed data, that can be obtained using high sample rates and that can be archived using a lower sample rate unless an event requiring the higher sample rate, streamed video in a flammable environment may record video, audio, and temperature readings. In accordance with the present invention, high quality temperature data with numerous samplings may be retained only for so long as can be reasonably ascertained that a fire did not occur--e.g., a matter of days. Thereafter, the data samplings may be reduced to only one reading per hour. Likewise, the video data may only require retention of high quality data for a similarly short period. Thereafter, the video data may be reduced to a much lower frame rate--e.g., hourly frames or fewer); the reconstruction of the first portion and the second portion of data ([0010], … the first portion capable of reconstructing a reduced quality reproduction of the complete digital data stream … second portion of the complete digital data stream; and wherein the first and second subsets are combinable to reconstruct a high quality reproduction of the complete digital data stream);
	performing part of a data stream reconstruction process by ordering the read out data according to their respective timestamp and then inserting the ordered data into an empty reconstruction stream database and combining the inserted data from the data source with respective data read from one or more other data sources so as to create at least part of a data stream having the target resolution, and the target resolution is higher than the resolution of the first portion of data (Baynger ¶4, can capture data at a lower resolution, or can higher degrees of lossy compression. Both use of a lower resolution and higher lossy degrees of compression result in a reduced quality video stream, which can be problematic if a higher quality video stream is required to properly analyze the data. It is well known, that at most times, only a reduced quality data stream is needed, with a higher quality data stream required only to capture information about a specific incident or event, a number of methods have been used to ensure that data is available when needed, and is available at the required quality; [0010], … the first portion capable of reconstructing a reduced quality reproduction of the complete digital data stream … second portion of the complete digital data stream; and wherein the first and second subsets are combinable to reconstruct a high quality reproduction of the complete digital data stream; [0019], … multiple streams of data can be combined to provide a high quality, or high resolution; Fig. 2 and Fig. 3:
    PNG
    media_image2.png
    466
    626
    media_image2.png
    Greyscale

para. [0029], with the time index increasing from left to right … one can make use of all frames from both streams with a combined frame rate of five times the frame rate of the first stream alone; see also Abstract, para. [0020]-[0025], [0009]; Fig. 6

    PNG
    media_image3.png
    858
    374
    media_image3.png
    Greyscale

; Fig. 6 block 154, Record each of the plurality of data streams separately; [Examiner note: the recording each partitioned data stream from block 152 corresponds to the inserting a lower resolution data portion into an empty database, see para. [0020], creating partitioned streams … reduced frame rate]).	It would have been obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Baynger, which teaches the re-construction of streams to result in high resolution into the teaching of Nixon in view of Horan to result in the limitations of the claimed invention.	One of ordinary skilled would be motivated to do so as incorporating Baynger’s teaching would help storage efficiency while also providing high resolution data when needed. In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, storing event data for later retrieval. This close relation between both of the references highly suggests an expectation of success when combined.

Regarding claim 2, Nixon in view of Horan and Baynger teaches the method as recited in claim 1, wherein one of the data sources is an loT edge device that comprises a sensor (Nixon [0003] Distributed process control systems, like those used in chemical, petroleum or other process plants, typically include one or more process controllers communicatively coupled to one or more field devices via analog, digital or combined analog/digital buses, or via a wireless communication link or network. The field devices, which may be, for example, valves, valve positioners, switches and transmitters (e.g., temperature, pressure, level and flow rate sensors; Nixon [0053] The wired field devices 15-22 may be any types of devices, such as sensors).
	Regarding claim 3, Nixon in view of Horan and Baynger teaches the method as recited in claim 1, wherein the data stream resolution is full resolution (Nixon [0047] Each of the nodes 110, 112 (and, optionally, at least one of the other nodes 115) may be configured to automatically collect or cache real-time data and to cause the collected/cached data to be delivered to the big data appliance 102 and/or to other nodes 108 without requiring lossy data compression, data sub-sampling, or configuring the node for data collection purposes … the process control big data system 100 may automatically collect all data that is generated by, received at, or obtained by the node at the rate at which the data is generated, received or obtained, and may cause the collected data to be delivered in high fidelity (e.g., without using lossy data compression or any other techniques that may cause loss of original information) to the process control big data appliance 102 and, optionally, to other nodes 108 of the network 100; [Examiner note: since the instant specification does not define what full resolution is, using the specification’s disclosure, para. 45, “The data stored at these sources can be used in the reconstruction of old data in full resolution for forensics”, the examiner interprets the term full resolution means the same resolution as that of the original information, without any loss of data such as due to compression or sub-sampling.  As a result, Nixon teaches the equivalent limitation as that of the claimed invention]).	Regarding claim 5, Nixon in view of Horan and Baynger teaches the method recited in claim 1, wherein the first storage rate and the second storage rate are also based in part on a storage capacity of the data source (Horan col. 8 lines 43-52, a high quality 8 kHz sample rate is used for an outgoing message, and a lower quality sample rate (e.g., 4 kHz) is used for incoming messages to increase the amount of recording time available. The incoming messages can also be stored as high quality. However, if the free memory space decreases, the sample rate of the storage array 230 can be adaptively changed to maximize the remaining free storage space. Each new message starts at the beginning of a new row, so that each message can have a different sample rate).	Regarding claim 8, Nixon in view of Horan and Baynger teaches the method as recited in claim 1, wherein data stored by a first one of the devices was generated by that first device (Nixon Fig. 1:
    PNG
    media_image4.png
    699
    908
    media_image4.png
    Greyscale
; Nixon [0034] … the process control system big data network 100 may collect and store data generated … such as data related to costs of raw materials, expected arrival times of parts or equipment, weather data, and other external data. If desired, all data that is generated, received, or observed by all nodes 108; Nixon [0037] …  “provider nodes 110” or “provider devices 110,” may include one or more nodes or devices that generate, route, and/or receive process control data … Examples of provider devices or nodes 110 may include devices whose primary function is directed to generating and/or operating on process control data to control a process, e.g., wired and wireless field devices, controllers, or input/output (I/O devices). ).
	Regarding claim 11-13 and 18, the claims are media claims corresponds to method claims 1-3 and 8.  The claims 11-13 and 18 are rejected for the same reasons as that of claims 1-3 and 8.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable by Nixon in view of Horan, Baynger and further in view of FLASHER et al. (US 20190208386 A1, hereinafter Flasher).	Regarding claim 4, Nixon in view of Horan and Baynger teaches the method as recited in claim 1.		Nixon in view of Horan and Baynger does not explicitly disclose checking the data stream to determine whether or not the data stream has been fully reconstructed such that there are no remaining data sources from which data stored during the time interval has not already been read out and combined into the data stream.		Flasher teaches checking the data stream to determine whether or not the data stream has been fully reconstructed such that there are no remaining data sources from which data stored  ([Examiner note: the crossed over text is taught by Nixon, see discussion above)]; Flasher [0007] …  a list comprising candidate source systems; d) identifying a next source system from the list; e) querying the next source system for all or some of the missing data; f) removing the next source system from the list; and g) based on determining the next source system has all of the missing data, transmitting all of the missing data to the requestor, or based on determining the next source system does not have all of the missing data, iteratively performing steps d)-h) until the list is empty or all of the missing data has been transmitted to the requestor).
		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Flasher, which teaches checking for the missing data and checking for the remaining of data sources to be processed, into the combined teachings of Nixon, Horan and Baynger to result in the limitations of the claimed invention.
		One of ordinary skilled would be motivated to do so as both Flasher and Nixon teaches combining data from multiple data sources, including sensor devices and historical data.  Incorporating Flasher’s teaching would help to ensure data is complete and creating a flexible system for collecting and analyzing data (Flasher [0004]).

	Regarding independent claim 14, the same rationale applies to claim 14 since it recites similar limitations as those of independent 4.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable by Nixon in view of Horan, Baynger and further in view of Mignet et al. (US 20090070347 A1, hereinafter Mignet).
	Regarding claim 15, Nixon in view of Horan and Baynger teaches the non-transitory storage medium as recited in claim 11, wherein the data source and/or one of the other data sources is a time series database (Nixon Fig. 3
    PNG
    media_image5.png
    595
    779
    media_image5.png
    Greyscale
Nixon [0089] As illustrated in FIG. 3, each of the nodes 11, 12, 35 and 78 includes a respective scanner S.sub.11, S.sub.12, S.sub.35, S.sub.78 to capture data that is generated, received or otherwise observed by the node 11, 12, 35 and 78. … As such, the captured data includes time-series data or real-time data. Each of the memories M.sub.11, M.sub.12, M.sub.35 and M.sub.78 may store and cache the captured data using the schema utilized by the process control big data storage area 120.).		However, Nixon in view of Horan and Baynger does not explicitly disclose data stored in the time series database has a higher resolution than a resolution of data stored in another of the data sources.		Mignet teaches data stored in the time series database has a higher resolution than a resolution of data stored in another of the data sources (Mignet Fig. 1:
    PNG
    media_image6.png
    620
    914
    media_image6.png
    Greyscale
.; Mignet [0020] … the database 108 includes warehouse data 110 and history data 112. The warehouse data 110 may include long-term time series of historical data, such as summarized performance parameters associated with the monitored platform 106, as written via a warehouse engine 114. The history data 112 may include shorter-term time series of historical data as written via a history processing engine 116, e.g., the last fifty hours of performance parameters from the monitored platform 106; Mignet, [0025] At block 206, the CL 124 applies the amount of compression, as determined in block 204, to each of the time frames. In exemplary embodiments, a greater amount of compression is applied to older time frames than to younger time frames. For multiple series of historical data, the CL 124 may apply multiple dimension compression. Using multiple dimension compression, older series of the historical data can be compressed as a two-dimensional image, and younger series of the historical data can be compressed in a single dimension. This approach may provide greater compression for the older series of the historical data, at a cost of greater computational complexity and reduced granularity; [Examiner note: history data 112 corresponds to the data source with higher resolution]).
		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Mignet, which teaches to compress and archive older time series data with higher compression ratio to produce lower resolution data, into the combined teachings of Nixon in view of Horan and Baynger to result in the limitations of the claimed invention.
		One of ordinary skilled would be motivated to do so as both Mignet and Nixon teaches reconstructing time series data from multiple sources.  Incorporating the teaching of Mignet would help storing more data with limited storage capacity, and increase efficiency of archival and reconstruction of historical data (Mignet [0049]).

Claims 7, 9, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable by Nixon in view of Horan, Baynger and further in view of Arnon et al. (US 6424999 B1, hereinafter Arnon).	Regarding claim 7, Nixon in view of Horan and Baynger teaches the method as recited in claim 1.
		But Nixon in view of Horan and Baynger does not explicitly teach wherein the data is retrieved from the data sources in a particular order of the data sources.		However, Arnon teaches a method for backup data from multiple sources wherein the data is retrieved from the data sources in a particular order of the data sources (Arnon col. 8 lines 59-67 … With reference to FIG. 2A, the mass storage subsystem 12(m) initially provides to the backup control module 14 identification information identifying the disk extent(s) or portion(s) thereof whose information is to be transferred by the backup control module 14 To the mass storage subsystem 12(m) during the restore operation (step 100). Thereafter, the backup control module 14 will determine an optimal ordering of the disk extent(s) or portion(s) thereof for retrieval from the backup media 15 (step 101) … [Examiner note: the disk extent(s) or portions(s) corresponds to data sources. The optimal ordering of the disk extent(s) or portion(s) corresponds to the particular order of the data sources]).		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Arnon to the combined teachings of Nixon, Horan and Baynger to result in the limitation data is retrieved from the data sources in a particular order of the data sources.
		One of ordinary skilled would be motivated to do so as it provides an optimal data retrieval for backup that would help improve performance (Arnon col. 8 lines 65-67 The optimal ordering of the disk extent(s) or portion(s) corresponds to the particular order of the data sources).

	Regarding claim 9, Nixon in view of Horan and Baynger teaches the method as recited in claim 1.
		But, Nixon in view of Horan and Baynger does not explicitly teach wherein data is retrieved from the data sources in the following order, from first to last: an active time series database; an IoT device; one or more database backups from newest to oldest; and one or more IoT device backups from newest to oldest.
		However, Arnon teaches wherein data is retrieved from the data sources in the following order, from first to last: an active time series database; an IoT device; one or more database backups from newest to oldest; and one or more IoT device backups from newest to oldest (Arnon col. 8 lines 59-67 … With reference to FIG. 2A, the mass storage subsystem 12(m) initially provides to the backup control module 14 identification information identifying the disk extent(s) or portion(s) thereof whose information is to be transferred by the backup control module 14 To the mass storage subsystem 12(m) during the restore operation (step 100). Thereafter, the backup control module 14 will determine an optimal ordering of the disk extent(s) or portion(s) thereof for retrieval from the backup media 15 (step 101) … [Examiner note: the disk extent(s) or portions(s) corresponds to data sources. The optimal ordering of the disk extent(s) or portion(s) corresponds to the particular order of the data sources. 
The examiner interprets the limitation as requiring the particular order the data sources to be performed, while not all data sources need to be present, as long as the same order is performed, it would meet the limitation of the claimed invention. The instant application’s specification describing the order of data sources being determined to optimize cost/speed without specific of how the cost or speed being calculated together to determine the order (see paragraph [0054]).  Arnon teaches the ordering being performed so that it’s optimized.  Because the number of items listed in the claim being limited, an ordinary skilled person in the art can easily try various combinations of data sources, and determine the order that would provide an optimized result.  Therefore, Arnon’s disclosure teaches the claimed limitation, see MPEP 2143 (I) (E) - "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success]). 		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Arnon to the combined teachings of Nixon, Horan and Baynger to result in the limitations of the claimed invention.
		One of ordinary skilled would be motivated to do so as it provides an optimal data retrieval for backup that would help improve performance (Arnon col. 8 lines 65-67). Furthermore, both Arnon and Nixon teaches analogous art, such as data transmission. This close relation between both references highly suggests an expectation of success when combined.
	
	Claims 17 and 19 are media claims corresponding to the method claims 7 and 9.  The claims 17 and 19 are rejected for the same reasons as that of the claims 7 and 9.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable by Nixon in view of Horan, Baynger and further in view of Maheshwari et al. (US 20170155537 A1, hereinafter Maheshwari).	Regarding claim 10, Nixon in view of Horan and Baynger teaches the method as recited in claim 1, wherein one of the data sources is a time series database (Nixon Fig. 3
    PNG
    media_image5.png
    595
    779
    media_image5.png
    Greyscale
Nixon [0089] As illustrated in FIG. 3, each of the nodes 11, 12, 35 and 78 includes a respective scanner S.sub.11, S.sub.12, S.sub.35, S.sub.78 to capture data that is generated, received or otherwise observed by the node 11, 12, 35 and 78. … As such, the captured data includes time-series data or real-time data. Each of the memories M.sub.11, M.sub.12, M.sub.35 and M.sub.78 may store and cache the captured data using the schema utilized by the process control big data storage area 120).
		Nixon in view of Horan and Baynger does not explicitly disclose data stored in the time series database is newer than data stored in any of the other.		Maheshwari  teaches data stored in the time series database is newer than data stored in any of the other data sources (Maheshwari [0057] First, a current window 404 of time-series data 402 may be obtained, and one or more intervals 408 of aggregated time-series data 406 within current window 404 may be generated. Current window 404 may represent a sliding window that tracks the current time, such as the most recent two hours of time-series data 402; Maheshwari [0090] Initially, a current window of one or more intervals of time-series data collected from a monitored system is obtained (operation 802). For example, the current window may include the most recent two hours of time-series data collected from one or more computer systems, servers, data centers, and/or applications [Examiner note: Maheshwari discloses collecting data from one or more sources within a time window.  Maheshwari further discloses that the data retrieved from one of the sources is the most recent; Although Maheshwari teaches the limitation, this limitation is a description of data source without any step positively recited that causes the data in the time series database newer than data stored in any of the other data sources.  This is also interpreted as an intended use without any effect on the structure of the limitation since there is no steps recited to carry out this limitation (i.e. "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’", see Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)), also see MPEP 2111.04.  As a result, the reference teaches the limitation.]).		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Maheshwari, which teaches to obtain data from multiple data sources to create a data stream that have one of the data source having most recent data, into the combined teachings of Nixon in view of Horan and Baynger to result in the limitations of the claimed invention.
		One of ordinary skilled would be motivated to do so as both Maheshwari and Nixon teaches gather time series data from multiple data sources to create a data stream for analysis, detection and addressing problems.  This close relation between both references highly suggests an expectation of success when combined. Furthermore, incorporating Maheshwari’s teaching would help provide relevant analysis result and improved resolution of problems found (Maheshwari [0048]).

	Regarding claim 20, the claim is media claim corresponding to the method claim 10.  The claim 20 is rejected for the same reasons as that of the claim 10.
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable by Nixon in view of Horan, Baynger and further in view of Wendel et al. (US 20160071228 A1, hereinafter Wendel).
	Regarding claim 21, Nixon in view of Horan and Baynger teaches the method as recited in claim 1 including the reconstruction process of the first portion and the second portion of data (see discussion above).	However, Nixon in view of Horan and Baynger does not explicitly disclose downscaling one of the first portion of data and the second portion of data before, or after, the performing of the part of the data stream reconstruction process.	On the other hand, Wendel teaches downscaling one of the first portion of data and the second portion of data ([0021], … old data available at reduced resolution may also be referred to as corresponding to subsampled set of the data as originally written into the data storage memory … With recent data being available at full temporal resolution and old data being available at a reduced temporal resolution).	It would have been obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Wendel, which teaches to subsample old data to reduce temporal resolution into the teaching of Nixon in view of Horan and Baynger to result in the limitations of the claimed invention.
	One of ordinary skilled would be motivated to do so as incorporating Wendel’s teaching would help recovering older data at sufficient adequate level (Wendel [0021]). In addition, both of the references teach features that are directed to analogous art, such as, storing event data for later query. This close relation between both of the references highly suggests an expectation of success when combined. 
	Regarding claim 22, the claim is media claim corresponding to the method claim 21.  The claim 22 is rejected for the same reasons as that of the claim 21.
Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10871584 B2 - data may be collected in one or more databases and/or transmitted on or offsite. The data may be historical data, real time data, or combinations thereof. The real time data may be used in real time, or stored for later use. The data may also be combined with historical data or other inputs for further analysis. The data may be stored in separate databases, or combined into a single database.
US 8346956 B2 - all rendered layers of the image will be delivered to the client browser so the browser will display the original high-resolution image.
US 20180365571 A1 - data retrieval component retrieves each data point of the time-series at the determined retrieval time from multiple data sources. The real-time data monitoring system is configured to process the retrieved data points of the time-series to generate multiple real-time alerts.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY HUY HO whose telephone number is (571)272-3261.  The examiner can normally be reached on Monday - Friday 7:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571) 272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




08/08/2022
/V.H.H/
Examiner, Art Unit 2162     

/VINCENT F BOCCIO/     Primary Examiner, Art Unit 2162